Stephens, J.
This being a suit against the maker upon a promissory note, the sole defense to which was that the instrument had been intentionally altered in a material manner by a person claiming a benefit under it, with the intention to defraud the defendant, and there being evidence in behalf of the plaintiff to the. effect that the instrument had not been altered, a verdict finding for the plaintiff was authorized. Since the only grounds for reversal appearing of record are the general grounds, the trial judge did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.